Citation Nr: 1825675	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for left hemifacial spasms, to include blepharospasm, sleeplessness and visual impairment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for a rating in excess of 10 percent for left hemifacial spasms, to include claims for blepharospasm, sleeplessness and visual impairment.  The Veteran perfected a timely appeal to that decision.  Subsequently, in a rating action in July 2014, the RO increased the evaluation for left hemifacial spasms from 10 percent to 30 percent, effective January 9, 2013.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In his substantive appeal (VA Form 9), dated in September 2014, the Veteran requested a Travel Board hearing.  However, in a statement dated in February 2015, the Veteran withdrew his request for a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran seeks an initial rating in excess of 30 percent for his service-connected left hemifacial spasms, to include claims for blepharospasm, sleeplessness and visual impairment.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A.  

The Veteran contends, in essence, that the symptoms of his service-connected left hemifacial spasms, to include claims for blepharospasm, sleeplessness and visual impairment are more severely disabling than are reflected by the 30 percent rating currently assigned.  In his substantive appeal (VA Form 9), dated in September 2014, the Veteran indicates that he was not currently on any medication because his doctor related that nothing works for his spasms.  The Veteran maintains that while the eye examination reported vision of 20/40 in the left eyes, he had to manually hold the left eye open in order for it to be examined.  Significantly, in the appellant's brief, dated in February 2018, the Veteran's representative argues that a separate evaluation is warranted for the eye condition.  

In this regard, the Board notes that the Veteran was afforded a VA/DBQ examination for evaluation of central nervous system diseases in March 2013.  At that time, it was noted that the Veteran was diagnosed with a chronic motor tic disorder and orofacial dyskinesia during military service and was placed on medication.  The examiner reported that blepharospasm as well as left facial droop was noted.  The examiner indicated that the Veteran has never been diagnosed with a central nervous system condition.  

As noted above, one of the symptoms included in the Veteran's disability is visual impairment.  Consequently, the Veteran underwent an eye examination in October 2013.  At that time, the Veteran stated that he felt like his depth perception is decreased due to relying on vision in right eye.  On examination, visual acuity revealed uncorrected distance was 20/40 or better in both eyes.  Uncorrected near was 20/200 in both eyes.  Corrected vision for both near and distance vision, visual acuity was 20/40 or better for both eyes.   Pupils were 5 mm in diameter.  Pupils were round and reactive to light.  No afferent pupillary defect was noted.  There was no anatomical loss, no astigmatism, and no diplopia.  Pressure was 15 in both eyes.  The Veteran had involuntary closure of the left upper lid.  Cornea and conjunctiva were both normal.  The anterior chamber, iris and lens were all normal in both eyes.  Internal eye examination was normal bilaterally.  It was noted that the Veteran had loss of nasal half and loss of inferior half of the visual field in both eyes.  He also had loss of superior half of visual field in the right eye; he held the lid of the left eye open during the test due to lid spasm.  It was noted that the Veteran has hemifacial spasm, left eye; and the decrease in visual acuity is attributable to that condition.  The examiner noted that the Veteran had a reduction of vision/visual field due to occlusion during spasm; gross distortion or asymmetry of one feature or paired set of features (eyes); and hemifacial spasm of the left side/upper lid.  It was further noted that his eye condition causes vision/visual field/depth perception issues.  The examiner further noted that hemifacial spasm would limit the Veteran's vision/visual field in the left eye resulting in difficulty with depth perception.  

The examiner noted that the Veteran does not specifically have an eye condition affecting the globe itself at this time; however, his hemifacial spasms are affecting his vision when they occur mainly due to an occlusive event.  He noted that the Veteran basically cannot see when the spasm occurs due to the eyelid being closed.  

As noted above, the disability on appeal is rated, in part, based on visual impairment.  The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  The examination must be conducted by a licensed optometrist or by a licensed ophthalmologist, and the examiner must identify the disease, injury, or other pathologic process responsible for any visual impairment found.  Examinations of visual fields or muscle functions will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Unless medically contra-indicated, the fundus must be examined with the claimant's pupils dilated.  38 C.F.R. § 4.75 (a), and (b) (2017).  

It is noted that if disease or injury associated with visual field defect is indicated, visual fields are to be measured using the Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability, and in all cases, the results must be recorded on a standard Goldmann chart, which must be included with the examination report.  38 C.F.R. § 4.77 (2017).  

The Board recognizes that in an addendum, dated November 12, 2013, the examiner stated that he was asked to provide a copy of the previously performed Goldmann Visual Field; however, he did not see a copy of the visual field.  The examiner noted that, if the visual field cannot be located, the Veteran would need to be re-examined at a later date.  Upon review, the Board notes that a copy of a Kinetic test performed in October 2013 was associated with the file in November 2013.  

Moreover, in his appellant's brief, dated in February 2018, the Veteran's representative noted that the Veteran has argued that his condition has worsened to the point that he is unable to open his left eye.  He, therefore, argues that a higher evaluation is warranted to include a separate evaluation for the eye condition, citing Esteban v. Brown, 6 Vet. App. 259 (1994) and the provisions of 38 C.F.R. § 4.14 which provides that service-connected disabilities are to be rated separately as long as none of the symptomatology for any one condition is duplicative of or overlapping with the symptomatology of another.  

In light of the foregoing, and the reported worsening of the Veteran's left hemifacial spasms, to include claims for blepharospasm, sleeplessness and visual impairment, since his last VA examination in 2013, the Board finds that new VA examinations are necessary in order to decide the Veteran's claim.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the claims file any existing relevant VA treatment records not already associated with the claims file.  If there are no additional VA treatment records, indicate such in the claims file.  

2.  Ensure that the Veteran is scheduled for a VA examination with a licensed optometrist or a licensed ophthalmologist to determine the current severity of the service-connected left eye condition.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss.  The examiner must conduct visual field testing using the Goldmann Perimeter Chart and thereafter associate the chart with the Veteran's claims file.  The examiner should also provide VA with the Veteran's visual field at each of the eight principal meridians measured in degrees (i.e., temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally).  See 38 C.F.R. §§ 4.76a, Table III, 4.77.  The examiner is requested to fully describe all pathology and functional impairment, providing an explanation as to the cause or source of all symptoms identified.  A complete rationale for all opinions expressed should be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated.  

3.  Thereafter, ensure that the Veteran is scheduled for a VA examination to determine the current severity of his service-connected left hemifacial spasms, including blepharospasm and sleeplessness.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should again review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  Consideration should be given to the possibility of a separate rating for visual impairment.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories; 38 C.F.R. §§ 3.321, 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

6.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issue on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



